Citation Nr: 1227784	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-19 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for periodontitis, claimed as a dental/oral condition, secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from April 1969 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  By way of the October 2004 rating decision the RO denied entitlement to service connection for a dental/oral condition.  The Veteran submitted additional evidence and by way of the November 2005 rating decision the RO continued the previous denial, the Veteran then submitted additional evidence and the RO continued the denial of service connection in July 2006 and November 2006. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the Veteran's claims file includes VA treatment records submitted after the issuance of the last Supplemental Statement of the Case (SSOC) in July 2009, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  However, the Board finds that a remand for review by the AOJ is not warranted since the claim is being denied as a matter of law.  


FINDINGS OF FACT

1.  The Veteran's periodontal disease is not a disorder for which service connection can be granted for compensation or VA outpatient treatment purposes. 

2.  The Veteran does not have a dental condition due to combat wounds or other service trauma. 

3.  His current application for a dental disorder was received by VA in July 2004. 


CONCLUSION OF LAW

The criteria to establish service connection for periodontal disease for compensation or VA outpatient treatment purposes have not been met.  38 U.S.C.A. §§ 1110 , 1131, 1712, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.381, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to service-connected disabilities.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132   (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).




II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Dental disorders, however, are treated differently than other medical disorders in the VA benefits system.  See 38 C.F.R. § 3.381.  Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712 ; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.15, Diagnostic Code 9913.   

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 .

The Veteran asserts that he is entitled to service connection for periodontitis for compensation purposes because it is secondary to his service-connected diabetes mellitus.  The Veteran's claims file includes a January 2005 VA nexus opinion, a July 2005 private opinion, a September 2005 VA examination report and addendum opinion, and a September 2006 private opinion; the Board notes that all of these opinions are positive nexus opinions indicating that the Veteran's periodontitis is secondary to his service-connected diabetes mellitus and there are no negative nexus opinions of record.  

Even though the Veteran's claims file includes only positive nexus opinions, service connection for periodontal disease for compensation purposes must still be denied as a matter of law.  The Board notes that the threshold question is whether or not the appellant has presented a legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In this case the Veteran has not presented a legal claim for a VA benefit since under 38 C.F.R. § 3.381 periodontal disease can be service-connected solely for purposes of establishing treatment.  Thus, since the Veteran is applying for service connection for periodontal disease for compensation purposes, service connection must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Even though service connection for compensation purposes is prohibited by law the Board notes that any claim for service connection is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Here, however, the Board finds that after a careful review of the Veteran's claims file,  service connection for the purpose of outpatient dental treatment must also be denied on the basis of law.  

Outpatient dental treatment may be authorized by the Chief of the VA Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93  to the extent prescribed and in accordance with the following classification and provisions set forth below: 

Class I beneficiaries are those having a service-connected compensable dental disability or condition.  They may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  38 U.S.C. 1712(b)(a) . 

Class II beneficiaries include those, such as the Veteran, who were discharged or released from active service prior to October 1, 1981.  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, may be authorized any treatment indicated as reasonably necessary for the one-time (emphasis added) correction of the service-connected noncompensable condition, but only if the following conditions are met: 

(A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days. 

(B) Application for treatment is made within one year after such discharge or release (emphasis added). 

(C) The VA dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the Veteran.  38 U.S.C.A. § 1712(b)(a)(2)(i) . 

Treatable carious teeth, replacement of missing teeth, dental or alveolar abscesses, and periodontal disease are considered service connected only for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a) . 

The Veteran's service treatment records are silent for any periodontal disease during service.  Under the current regulations, dental treatment for noncompensable dental disorders is only authorized on a one-time completion basis and he needed to submit his claim for VA outpatient dental treatment within one year of his discharge or release.  That application needed to be submitted within one year of his discharge from service.  In this case, such application was not received by the RO until July 2004, many years after service.  While the Veteran was not notified of this restriction by the appropriate service department at the time of his discharge, such notification was not required for service personnel who were discharged prior to 1982.  See Woodson v. Brown, 8 Vet. App. 352 (1995).  There are certain exceptions to this basic rule of treatment, such as cases involving dental trauma, prisoner of war status, aggravation of a service-connected medical disorder, or participation in a VA rehabilitation program.  38 C.F.R. § 17.161.  Here, however, the evidence does not show, nor does the Veteran contend, that any of those exceptions apply to this case.  In this case, the evidence of record does not show that the current dental condition is aggravating his service-connected diabetes mellitus.  Rather, his argument is the opposite, that his service-connected diabetes mellitus has caused or aggravated his periodontal disease.  Thus, absent a timely application for VA dental benefits or competent evidence of trauma or any other of the noted exceptions, the Veteran cannot meet the criteria for service connection treatment purposes for dental disability. 

In sum, as periodontitis is not recognized by the applicable regulations as a disability for compensation purposes, compensation is not warranted for the Veteran's periodontitis and thus service connection for periodontal disease secondary to service-connected diabetes mellitus must be denied.  In addition, the Board finds absent a timely application for VA dental benefits or competent evidence of trauma or any other of the noted exceptions the Veteran cannot meet the criteria for service connection for dental disability for treatment purposes.  Where the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law.  Thus, this claim must be denied on that basis.


ORDER

Service connection for periodintitis secondary to service-connected diabetes mellitus is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


